DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 - 3, drawn to an ultra-wideband-enabled payment acceptance system, classified in G06Q 20/3674.
II. Claims 4 - 7, drawn to a method for receiving, via the secure communication channel, a transaction payload from the particular UWB-enabled device, classified in G06Q 20/3278.
III. Claims 8 - 20, drawn to an ultra-wideband-enabled device, classified in G06K 7/10306.
The inventions are independent or distinct, each from the other because:
The following inventions are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  
Inventions I and II:  In this case the apparatus of Invention I can be used to practice another and materially different process such as one performing steps including
communicably coupling a terminal device to the UWB anchor; in response to receiving an indication of an intent to perform a payment transaction from a particular UWB-enabled device, establishing, by the UWB anchor, a secure communication channel with the particular UWB-enabled device; communicating, by the terminal device via the UWB anchor,  transaction related information over the secure communication channel to the particular UWB-enabled device; and receiving, by the terminal device, a transaction payload from the particular UWB-enabled device over the secure communication channel based on authentication and consent processes carried out at the particular UWB-enabled device.
In this case the process of Invention II can be practiced by another and materially different apparatus or by hand such as one configured to receive, via the UWB anchor, an indication of an intent to perform a payment transaction from a particular UWB-enabled device.
Inventions II and III:  In this case the process of Invention II can be practiced by another and materially different apparatus or by hand such as one configured to identify, via an ultra-wideband (UWB) anchor, UWB-enabled devices within a vicinity; tracking approach angle and distance of the UWB-enabled devices; receive, via the UWB anchor, an indication of an intent to perform a payment transaction from a particular UWB-enabled device; establish, via the UWB anchor, a secure communication channel with the particular UWB-enabled device; communicate, via the secure communication channel, transaction related information; and receive, via the secure communication channel, a transaction payload from the particular UWB-enabled device.
In this case the apparatus of Invention III can be used to practice another and materially different process such as one performing steps including transmitting, by the UWB-enabled device via the UWB chip, pulses and, upon receiving an indication of another UWB chip within a vicinity, performing, by the UWB-enabled device via the UWB chip, ranging operations to determine distances between the UWB-enabled device and the other UWB chip; engaging, by the UWB-enabled device, the UWB chip to initiate the transmission of pulses; and receiving, by the UWB-enabled device, via a secure communication channel established between the UWB chip and a UWB-enabled payment acceptance system comprising the other UWB chip, transaction related information.
The following inventions are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  
Inventions I and III:  In the instant case, subcombination I has separate utility such as an ultra-wideband-enabled payment acceptance system comprising an ultra-wideband (UWB) anchor; and a terminal device communicably coupled to the UWB anchor; and identifying, by the UWB anchor, UWB-enabled devices within a vicinity; 
tracking, by the UWB anchor, approach angle and distance of the UWB-enabled devices; and in response to receiving an indication of an intent to perform a payment transaction from a particular UWB-enabled device, establishing, by the UWB anchor, a secure communication channel with the particular UWB-enabled device; 
communicating, by the terminal device via the UWB anchor, transaction related information over the secure communication channel to the particular UWB-enabled device; and receiving, by the terminal device, a transaction payload from the particular UWB-enabled device over the secure communication channel based on authentication and consent processes carried out at the particular UWB-enabled device.
In the instant case, subcombination III has separate utility such as an ultra-wideband-enabled device comprising an ultra-wideband (UWB) chip; and transmitting, by the UWB-enabled device via the UWB chip, pulses and, upon receiving an indication of another UWB chip within a vicinity, performing, by the UWB-enabled device via the UWB chip, ranging operations to determine distances between the UWB-enabled device and the other UWB chip; engaging, by the UWB-enabled device, the UWB chip to initiate the transmission of pulses; and receiving, by the UWB-enabled device, via a secure communication channel established between the UWB chip and a UWB-enabled payment acceptance system comprising the other UWB chip, transaction related information.
See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
This application also contains claims directed to the following patentably distinct species:
A.  In the event that Invention III is elected, further election of one of the following species is required.
Claim 19 drawn to wherein the UWB-enabled device is a vehicle.  
Claim 20 drawn to wherein the UWB-enabled device is a smartphone.
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record.
In the instant case, claim 8, describes characteristics of the generic claim, namely, “UWB-enabled device".  Each of the species described above are independent or distinct because they describe the mutually exclusive characteristics of such species and are not obvious variants because as noted supra, they describe alternative requirements for what the “UWB-enabled device" may be.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 8 is generic.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
The examiner has not contacted the applicant for election over telephone due to the complex nature of the election/restriction requirement (see MPEP §812.01 (R-3)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA C HAMILTON whose telephone number is (571)272-1186. The examiner can normally be reached Monday-Thursday, 8-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARA CHANDLER HAMILTON
Primary Examiner
Art Unit 3697



/SARA C HAMILTON/           Primary Examiner, Art Unit 3697